      Case 3:21-cr-00660-GPC Document 42 Filed 09/13/21 PageID.288 Page 1 of 4




 1 RANDY S. GROSSMAN
   Acting United States Attorney
 2 PETER S. HORN
   Assistant United States Attorney
 3 California Bar No. 321358
   New York Bar No. 5333653
 4 Office of the United States Attorney
 5 880 Front Street, Room 6293
   San Diego, CA 92101-8893
 6 Telephone: 619-546-6795
   Email: peter.horn@usdoj.gov
 7
   Attorneys for Plaintiff
 8 UNITED STATES OF AMERICA
 9
10                             UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12   UNITED STATES OF AMERICA,                  Case No.: 21-CR-660-GPC
13                Plaintiff,                    UNITED STATES’
                                                SENTENCING MEMORANDUM
14         v.
15   MICHAEL JAMES STEVENS,                     Date: September 20, 2021
                                                Time: 8:30 a.m.
16                Defendant.                    Courtroom: 2D

17                                              The Hon. Gonzalo P. Curiel
18
19        The United States submits this memorandum in support of its sentencing
20 recommendations. It requests that Defendant be sentenced to 77 months in custody and
21 three years of supervised release.
22 A.     A Safety-Valve Reduction Is Warranted
23        A defendant is not subject to a mandatory-minimum term of imprisonment and
24 receives a two-level reduction under the Guidelines if he qualifies for safety valve. 18
25 U.S.C. § 3553(f); USSG §§ 2D1.1(b)(18), 5C1.2(a)(1)-(5). Defendant here is not eligible
26 for safety valve under the Guidelines because he has 10 criminal history points, USSG
27 § 5C1.2(a)(1); see PSR ¶¶ 27-39, but as discussed below, he is eligible for safety valve
28 under the First Step Act, 18 U.S.C. § 3553(f)(1), and United States v. Lopez, 998 F.3d 431,


30
      Case 3:21-cr-00660-GPC Document 42 Filed 09/13/21 PageID.289 Page 2 of 4




 1 437, 443-44 (9th Cir. 2021). He provided information about his involvement in the offense
 2 and thus satisfies the fifth prong of safety valve.
 3 B.      Minor Role Is Not Appropriate
 4         If a defendant shows that he was a minor participant in the criminal activity, then
 5 USSG § 2D1.1(a)(5) reduces the base offense level (where appropriate), and he can receive
 6 a two-level reduction under USSG § 3B1.2(b). A court’s decision as to role is “based on
 7 the totality of the circumstances and involves a determination that is heavily depending
 8 upon the facts of the particular case.” USSG § 3B1.2, note 3(c). The court should consider
 9 a “non-exhaustive list of factors:”
10          (i) the degree to which the defendant understood the scope and structure of
                  the criminal activity;
11          (ii) the degree to which the defendant participated in planning or organizing
12                the criminal activity;
            (iii) the degree to which the defendant exercised decision-making authority
13                or influenced the exercise of decision-making authority;
            (iv) the nature and extent of the defendant’s participation in the commission
14                of the criminal activity, including the acts the defendant performed and
                  the responsibility and discretion the defendant had in performing those
15                acts;
            (v) the degree to which the defendant stood to benefit from the criminal
16                activity.
17 Id., note 3(C)(i)-(v); see also United States v. Aguilar Diaz, 884 F.3d 911, 915 (9th Cir.
18 2018). “The fact that a defendant performs an essential or indispensable role in the criminal
19 activity is not determinative. Such a defendant may receive an adjustment under this
20 guideline if he or she is substantially less culpable than the average participant in the
21 criminal activity.” USSG § 3C1.2, note 3(C).
22         Defendant has not met his burden of showing he had a minor role. First, he had an
23 understanding of the scope and structure of the activity. He was in direct contact with the
24 person to whom he would deliver the drugs in the United States, and after his arrest, he
25 stated that he believed he knew the person in charge of the smuggling organization, who
26 may have ties to a cartel. Second, Defendant had at least some responsibility for planning
27 and organizing the offense. He had crossed drugs multiple times, and he (and at least two
28 of his friends) participated in making the arrangements with individuals in Mexico and the
                                                 2

30
      Case 3:21-cr-00660-GPC Document 42 Filed 09/13/21 PageID.290 Page 3 of 4




 1 United States. Third, he appears to have had at least some decision-making authority in
 2 how and when he would cross with drugs. He also admitted that he sells drugs for personal
 3 use to certain friends, and so he likely had a proprietary interest in and control over some
 4 of the narcotics. Fourth, Defendant was involved in the activity to a significant extent.
 5 From his own account, he had imported drugs on multiple occasions, and he started doing
 6 so about a year before his arrest here. TECS records show he regularly crossed into the
 7 United States and did so with his vehicle here three other times in the month before this
 8 offense. Defendant’s apparent connections to traffickers on both sides of the border also
 9 show that he was not a mere courier. Finally, Defendant stood to benefit from this activity.
10 He stated he would be paid $600 to cross with the drugs here. While perhaps a relatively
11 modest amount, this expected payment must be viewed in light of his multiple crossings
12 with drugs and the additional benefit he received from personal use and distribution.
13         For these reasons, Defendant is not substantially less culpable than the average
14 participant.
15 C.      Variances to 77 Months Are Warranted
16         The United States requests an overall downward variance of 63 months from the low
17 end of the Guideline range of 140 months’ custody. This results in a recommended sentence
18 of 77 months’ custody. The reasons are set forth below.
19         First, the United States requests that the Court vary downward by the equivalent of
20 two levels (20 months) because Defendant is eligible for safety-valve relief under the First
21 Step Act and Lopez.
22         Second, the United States recommends another downward variance equivalent to
23 two levels (20 months) based on the parties’ Plea Agreement: because of Defendant’s
24 waiver of indictment during the judicial emergency and of any claim that this prosecution
25 violations any prompt presentment or Speedy Trial Act provisions, and his agreeing to
26 plead guilty by VTC or telephone. Plea Agreement at 10 n.1.
27         Finally, the United States recommends a further variance of 23 months, to 77 months
28 in custody. This is based on Defendant’s difficult childhood, PSR ¶ 45, his history of
                                            3

30
      Case 3:21-cr-00660-GPC Document 42 Filed 09/13/21 PageID.291 Page 4 of 4




 1 substance abuse but apparent desire to stay sober going forward, id. ¶¶ 55-59, 81, 89, and
 2 his commitment to his girlfriend and youngest son, along with his desire to become a
 3 positive influence in his son’s life, id. ¶¶ 46, 59, 81. After considering the § 3553(a) factors,
 4 the United States believes the recommended sentence of 77 months’ custody is sufficient
 5 but not greater than necessary.
 6 D.      Conclusion
 7         The United States respectfully requests that the Court sentence Defendant to 77
 8 months in custody and three years of supervised release.
 9
10 DATED: September 13, 2021                               Respectfully submitted,
11                                                        RANDY S. GROSSMAN
12                                                        Acting United States Attorney
13                                                         /s/ Peter S. Horn
14                                                         PETER S. HORN
                                                           Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   4

30
